Filed 6/24/15 P. v. Williams CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                             B261021

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. YA051586)
         v.

MICHAEL EUGENE WILLIAMS,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
William C. Ryan, Judge. Affirmed.


         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.

                                        _________________________
       Appellant Michael Eugene Williams appeals from an order denying his petition
for a recall of sentence after the trial court sentenced him to prison for 35 years to life
following his conviction by jury of criminal threats, having suffered two prior felony
convictions, two prior serious felony convictions, and a prior felony conviction for which
he served a separate prison term. (Pen. Code, §§ 1170.126, subd. (b), 422, 667, subds. (a)
& (d), 667.5, subd. (b).) We affirm the order denying appellant’s petition for a recall
of sentence.
                     FACTUAL AND PROCEDURAL BACKGROUND
       On November 6, 2002, a jury convicted appellant as previously indicated. On
November 25, 2002, the trial court imposed the above sentence, which included a prison
term of 25 years to life pursuant to the “Three Strikes” law for the present offense of
criminal threats.1
       On October 24, 2014, appellant filed a petition for a recall of sentence pursuant to
Proposition 36. (Pen. Code, § 1170.126, subd. (b).) Appellant waived his appearance in
court for any resentencing. On November 12, 2014, the trial court denied the petition
with prejudice on the ground criminal threats is a “ ‘serious felony’ ” within the meaning
of Penal Code section 1192.7, subdivision (c)(38). On December 16, 2014, appellant
filed a notice of appeal.
                                      CONTENTIONS
       After examination of the record, appointed appellate counsel filed an opening brief
which raised no issues and requested this court to conduct an independent review of the
record.


1
       The facts of the present offense are not pertinent to this appeal. It is sufficient to
note that on or about April 14, 2002, appellant committed the above offense. We take
judicial notice of the records in the superior court file in this case. (Evid. Code, §§ 452,
subd. (d)(1), 455, subd. (a), 459, subds. (a), (c).) If a party disputes said taking of judicial
notice, said party may furnish this court with appropriate information in a petition for
rehearing. This procedure is deemed sufficient compliance with the requirement of
Evidence Code section 459, subdivision (c). (People v. Hallman (1973) 35 Cal.App.3d
638, 641, fn. 1.)
                                               2
       By notice filed February 24, 2015, the clerk of this court advised appellant to
submit within 30 days any contentions, grounds of appeal, or arguments he wished this
court to consider.
       On April 9, 2015, appellant belatedly filed with this court a supplemental letter.
In it, appellant asserts, inter alia, his petition for a recall of sentence is meritorious and he
is amenable to rehabilitation. He also asserts he was 44 years old when arrested, he is
57 years old, he has accumulated countless character accolades, he accepts personal
responsibility for his actions, and he no longer poses an unreasonable risk to public
safety. He essentially argues we should reverse the trial court’s order denying his
petition.
       However, “[o]n November 6, 2012, the voters approved Proposition 36, the Three
Strikes Reform Act of 2012, which amended sections 667 and 1170.12 and added
section 1170.126 (hereafter the Act). . . . The Act . . . created a postconviction release
proceeding whereby a prisoner who is serving an indeterminate life sentence imposed
pursuant to the three strikes law for a crime that is not a serious . . . felony . . . may have
his or her sentence recalled and be sentenced as a second strike offender . . . .” (People v.
Yearwood (2013) 213 Cal.App.4th 161, 167-168, italics added.) The Act became
effective November 7, 2012. (Id. at p. 169.) Penal Code section 1170.126,
subdivision (e)(1), states, in relevant part, an inmate is eligible for resentencing if “[t]he
inmate is serving an indeterminate term of life imprisonment . . . for a conviction of a
felony or felonies that are not defined as serious . . . felonies by . . . [Penal Code
section 1192.7, subdivision (c)].” (Italics added.)
       In 2002, when appellant committed the present offense, on November 7, 2012, the
effective date of the Act, and in 2014, when appellant filed his petition, the crime of
criminal threats was a “ ‘serious felony’ ” within the meaning of Penal Code section
1192.7, subdivision (c)(38). It follows appellant was, by statute and as a matter of law,
ineligible for resentencing under Proposition 36. (Pen. Code, § 1170.126, subds. (b),
(e)(1) & (f).) The trial court properly denied appellant’s petition for a recall of sentence.


                                                3
                                REVIEW ON APPEAL
      We have examined the entire record and are satisfied counsel has complied fully
with counsel’s responsibilities. (Smith v. Robbins (2000) 528 U.S. 259, 278-284;
People v. Wende (1979) 25 Cal.3d 436, 443.)
                                    DISPOSITION
      The order denying with prejudice appellant’s petition for a recall of sentence is
affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                KITCHING, J.
We concur:




                    EDMON, P. J.




                    ALDRICH, J.




                                            4